Citation Nr: 1443757	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-44 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased rating, from 10 percent to 20 percent, for degenerative disc disease of the lumbar spine, lumbar spine endplate sclerosis (previously evaluated as residual injury to the lumbar spine with dextroscoliosis), effective April 23, 2009 (date of claim).  

In a May 2012 rating decision, the RO granted service connection for radiculopathy of the right lower extremity (as a manifestation of the lumbar spine disability), and assigned a separate rating of 10 percent, effective May 5, 2012.  The Veteran did not express disagreement with that decision; therefore, it is not in appellate status.  

In May 2013, the Board promulgated a decision, denying a rating higher than 20 percent for the lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and remand the case to the Board with respect to the lumbar spine issue.  In the Joint Motion, the parties agreed that the Board erred when it did not properly consider whether the TDIU issue was reasonably raised by the evidence of record as part of the increased rating claim.  The Court in January 2014 granted the Joint Motion, vacating the Board's decision, and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

In July 2014, the Board received from the Veteran's attorney additional evidence in the form of records from the Social Security Administration, signed affidavits from the Veteran and his sister, VA Form 21-8940 (application for TDIU) completed by the Veteran, and reports prepared by a physician and a vocational expert.  This evidence was accompanied by a waiver of initial RO consideration of the records, in accordance with 38 C.F.R. § 20.1304.  

As is further discussed below, a new claim for an increased rating for the Veteran's radiculopathy of the right lower extremity has been raised by the record in the additional evidence submitted by the Veteran's attorney in July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that a higher rating is warranted for his degenerative disc disease of the lumbar spine, and that he is unemployable due to his low back disability alone.  A TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's attorney has recently submitted additional evidence from a private physician (orthopedic surgeon) and a vocational expert, who both concluded that the Veteran was precluded from all types of substantially gainful employment due to his lumbar spine disability (the physician dates the unemployability from January 1, 2009 and the vocational expert dates the unemployability from approximately April 2009).  It is notable, however, that the physician did not conduct a personal physical examination of the Veteran, nor refer to or acknowledge records from the Social Security Administration indicating that the Veteran was disabled from working from November 2007 due to multiple severe impairments (such records may not have been made available to him).  Also, the vocational expert did not provide any rationale for determining the timeframe for the Veteran's unemployability as beginning in approximately April 2009.  

The Veteran's lumbar spine disability is currently rated 20 percent, and in conjunction with his only other service-connected disability of right lower extremity radiculopathy, which is rated 10 percent disabling, he currently has a combined schedular rating of 30 percent (effective May 5, 2012).  Such does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a)).  However, when a veteran is unemployable by reason of service-connected disabilities (as found by the private physician in a June 2014 report and the vocational expert in a July 2014 report), but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b).  Thus, at the outset, the Board recognizes that the TDIU claim necessitates further development.  

Moreover, the evidence suggests that the Veteran's service-connected disabilities have increased in severity, warranting further medical inquiry.  For example, the medical report prepared by the private orthopedic surgeon in June 2014 indicates that in a telephone interview, the Veteran alleged his right lower extremity symptoms had been worsening over the past several years.  Following a review of the record, the physician opined that "it was at least as likely as not that [the Veteran's] right sciatic nerve symptoms would now be moderate in nature."  The Veteran's radiculopathy is currently rated at 10 percent for mild incomplete paralysis of the sciatic nerve.  Thus, on the basis of the Veteran's and physician's assertions, a new claim has been raised for a higher rating for the radiculopathy of the right lower extremity.  Furthermore, from the statements and descriptions given by the Veteran and his sister in affidavits received in July 2014, and the orthopedic surgeon's conclusion in July 2014 that the symptoms of the Veteran's lumbar spine disability "have continued to escalate with time," the evidence implies that the lumbar spine disability has worsened since the last VA examination in May 2012.  

In light of the foregoing, particularly the additional evidence received in July 2014, the Board finds that further medical inquiry is needed to resolve the question of higher ratings for the Veteran's lumbar spine disability, and associated right lower extremity neurological symptoms.  The claim for a TDIU, including on an extraschedular basis, is inextricably intertwined with such a determination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU.

2.  Arrange for the Veteran to undergo a VA spine examination to determine his current level of impairment due to his service-connected degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.  The claims file, including reports of VA spine examinations in July 2009 and May 2012, as well as the medical report prepared by D. Miller, M.D., in June 2014 must be reviewed by the examiner.  If necessary, the examination should include electromyography and nerve conduction velocity studies in the lower extremities.  

The examiner is also asked to describe: 

(a).  Current range of motion in degrees of flexion, extension, rotation, and lateral flexion for the lumbar spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the lumbar segments of the spine;

(b).  The objective neurological abnormalities, including the right lower extremity radiculopathy, specifying the affected nerve or nerves involved.  To that end, descriptions of any impairment characterized as mild, moderate, moderately severe, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory; 

(c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes; and 

(d).  The impact the Veteran's service-connected lumbar spine disability and right lower extremity radiculopathy (and any other identified neurological manifestations in the lower extremities) (alone, not considering the effects of any co-existing, and not service connected, disabilities) have on occupational functioning/his employability.  To that end, the examiner should identify (with explanation/examples) the types of employment that would be precluded by the lumbar spine and right lower extremity radiculopathy disabilities, and the types of employment, if any, that remain feasible despite those disabilities.  The examiner should reconcile any conclusions [regarding the impact of the service connected disabilities on employment] that conflict with the opinions regarding employability provided by D. Miller, M.D., in a June 2014 report and by E. Calandra, in a July 2014 vocational assessment report.  

Complete rationale should be provided for all opinions.

3.  Following completion of the development in #2, adjudicate the new claim of entitlement to a rating in excess of 10 percent for the right lower extremity radiculopathy.   

4.  After the development requested above is completed, readjudicate the claims for a higher rating for degenerative disc disease of the lumbar spine and for a TDIU rating, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.15(b).  If either remains denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

